 

  

 

 

 

 

 

 

 

 

Ti =

 

re ee :
i USDC SDNY _
4 DOCUMENT - :
UNITED STATES DISTRICT COURT | | ELECTRONICALLY FILED |
SOUTHERN DISTRICT OF NEW YORK a poche
wan een eee eee 4-~ i KDATE FILED: EL Pal 2ors 2ogel) y
IN RE: ENFORCEMENT OF PHILIPPINE : 4
af
Heer?

  

wONtR

FORFEITURE JUDGMENT AGAINST ALL # 19- mc- “42 2 CAR)
ASSETS OF ARELMA, S.A. etc Hamcatiormcoatin es iit Sal ii aig NE rey

ORDER

Lewis A. KAPLAN, District Judge.
The motion of respondent/intervener Jose Duran to strike the Answer filed by
respondent Phillippines National Bank (“PNB”) (DI75) is granted substantially for the reasons stated

in the Report and Recommendation of Magistrate Judge Gabriel W. Gorenstein to which no
objections have been filed.

The Clerk is therefore directed to strike document number 68 from the docket but
retain the summary docket text for the record,

As aresult, PNB is dismissed as a respondent for the reasons explained in the Report
and Recommendation.

SO ORDERED.

Dated: February 27, 2020

(. Ha he

Lewis A. Kaplan
United States Dist ict Judge

 

 
